Citation Nr: 1730067	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  16-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal tap.

2.  Entitlement to service connection for cysts, claimed as secondary to residuals of a spinal tap.

3.  Entitlement to service connection for neuropathy of the lower extremities, claimed as secondary to residuals of a spinal tap.

4.  Entitlement to service connection for a low back disability, claimed as secondary to residuals of a spinal tap.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

(The issues of entitlement to a compensable rating for an umbilical hernia and for service connection for a brain tumor, hypertension, impotence, a kidney disability, and disabilities of the right and left knees are the subject of a separate Board decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2016, the Veteran testified before the undersigned at a Board hearing held at the RO regarding the issues on appeal.  A transcript of that hearing is of record.  This matter was previously before the Board in January 2017 at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to service connection for PTSD, pertinent criteria require medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

The evidence in this case shows that the Veteran has PTSD, and there is a May 2017 VA examiner's opinion linking the diagnosis to the Veteran's claimed inservice stressors.  However, the stressors have not been corroborated.  This is essential in light of the fact that the reported stressors do not involve a special evidentiary exception to corroboration to include combat or "fear of hostile military or terrorist activity"; see Hall v. Shinseki, 717 f. 3d 1369 (2013) (the evidentiary exception under 38 C.F.R. § 3.304(f)(3) only applies if PTSD stressor relates to an event or circumstance that was perpetrated by a member of an enemy military or by a terrorist).  See 38 C.F.R. § 3.304(f)(2)-(5).  

The stressors as asserted by the Veteran include undergoing a spinal tap in 1963 for an unknown reason causing anger issues and residual problems; being unfairly punished and demeaned by a petty officer in 1960 while stationed in Subic Bay due to racial discrimination, as well as being treated poorly in general due to racial discrimination; witnessing a plane crash during a landing attempt on the US Oriskany in 1963 off the coast of San Diego resulting in the death of the pilot; and witnessing a cable from an aircraft catapult break or loosen which decapitated the leg or legs of a crew member.  See September 2016 hearing transcript.

Although the record contains a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD dated in June 2015, the Board finds that there is sufficient information in which to attempt to verify these claimed stressors.  Accordingly, all development described in the VA procedures manual should be followed in cases involving ship activity, including sending a request to the JSRRC (U.S. Army Joint Services Records Research Center) for review of deck logs for the period of the Veteran's service aboard the USS Oriskany from May 1963 to April 1964.  Also, the AOJ should insure that the Veteran's complete personnel file is on record, to include any documented disciplinary action.

The basis of the Board's remand in January 2017 was to obtain additional outstanding records identified at that time as Social Security Administration (SSA) disability records, as well as to have the Veteran undergo a psychiatric examination.  Following appropriate development, the Veteran informed the AOJ that he is not in receipt of SSA disability benefits, but rather is receiving retirement disability benefits from the Office of Personnel Management (OPM).  See Report of General Information dated in June 2017.  Thus, in light of the likely relevance that these records have to all of the pending issues on appeal, they must be obtained.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, VA treatment records on file repeatedly note that the Veteran is receiving treatment from outside providers.  Accordingly, on remand, the AOJ should ask the Veteran to identify all relevant medical providers, and undertake appropriate development to obtain any outstanding treatment records.  The AOJ should also update the record with any outstanding VA treatment records.  The most recent VA treatment record on file is dated in May 2017.

Lastly, in the January 2017 remand, the Board directed the AOJ to readjudicate the issues as noted on the title page of this decision in consideration of all evidence of record and, if any benefit sought remained denied, to issue a Supplemental Statement of the Case (SSOC).  This was not accomplished.  That is, the record is devoid of a readjudcation action and SSOC following the Board's January 2017 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  See also 38 C.F.R. § 19.38.  Therefore, following completion of the development being sought in this remand, the matter must be readjudicated and a SSOC issued, if in order, as required by VA regulation and by the January 2017 Board remand.  Id.

While the Board regrets another remand in this appeal, it finds that such development is necessary in order to ensure fulfillment of the Veteran's due process rights and in order to make a fully informed decision in this appeal.  38 U.S.C.A. § 5103A (d).

Based on the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all of his non-VA treatment related to the claimed disabilities of this appeal.  The AOJ should undertake appropriate development to obtain all outstanding treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2.  Undertake appropriate development to obtain the Veteran's OPM records regarding his disability retirement.  All obtained records should be associated with the evidentiary record.

3.  Send a request to the JSRRC for verification of the Veteran's claimed stressors, to include review of deck logs for the USS Oriskany for the period from May 1963 to April 1964.

4.  Ensure that the claims file contains the Veteran's complete service personnel records.  All efforts should be made to obtain such records if missing.  

5.  For the directives above (#1-#4), perform all necessary follow-up indicated with documentation.  If the requested records are not available, make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

6.  Obtain any outstanding, relevant VA treatment records from May 2017 to present.  All obtained records should be associated with the evidentiary record.

7.  Thereafter, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit being sought remains denied, issue the Veteran and his representative a SSOC and afford them adequate time to respond before returning the claim to the Board for additional appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




